Exhibit 10.1

 





EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into by and between
AMERICA’S CAR MART, INC., an Arkansas corporation (the “Company”) and JEFFREY A.
WILLIAMS (the “Associate”) on this 27th day of February, 2020 to be effective as
of May 1, 2020 (the “Effective Date”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is engaged in the business of the sale and financing of
used vehicles (the “Company Business”);

 

WHEREAS, the Associate is presently employed with the Company as a Senior
Executive Officer, pursuant to that certain Employment Agreement dated as of May
1, 2015;

 

WHEREAS, the Company desires to continue the employment of the Associate as a
Senior Executive Officer, and the Associate desires to provide his services to
the Company upon the terms and conditions hereinafter set forth;

 

WHEREAS, the Company periodically sells its finance receivables to Colonial Auto
Finance, Inc., an Arkansas corporation (“Colonial”), and services those loans on
Colonial’s behalf;

 

WHEREAS, America’s Car-Mart, Inc., a Texas corporation (the “Parent Company”),
owns 100% of the outstanding common stock of the Company and Colonial;

 

WHEREAS, the Associate was appointed as the Chief Executive Officer of the
Parent Company effective January 1, 2018;

 

WHEREAS, in order to conduct its business, the Company owns and uses trade
secrets as defined under applicable law, as well as confidential and propriety
information; and

 

WHEREAS, the Associate, during the term of his employment with the Company and
in order to carry out his duties with the Company, has or will have contact with
the Company’s customers and employees and has or will have access to and has or
will become privy to or acquainted with certain confidential information and
trade secrets, which are owned by the Company and which are regularly used in
the business of the Company and which are generally not known to its
competitors;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for other good and valuable consideration, the parties hereto, each
intending to be legally bound hereby, agree as follows:

 

1.       Employment. The Company hereby continues the employment of the
Associate as a Senior Executive Officer of the Company, and the Associate
accepts such employment. During the term of employment under this Agreement (the
“Employment Term”), the Associate shall perform such duties as shall reasonably
be required of a Senior Executive Officer of the Company. The Associate further
agrees to perform, without additional compensation, such other work for the
Company and for any subsidiary or affiliate of the Company in which the Company
has an interest, including, without limitation, Colonial and the Parent Company,
as the Board of Directors of the Company or the Parent Company shall from time
to time reasonably specify. It is expressly agreed and understood between the
Company and the Associate that the term of this Agreement is in no way dependent
upon the Associate’s holding or being elected to any office of the Company. The
Associate may be deemed an employee of, and paid by the Company, Colonial, or
the Parent Company, as reasonably determined by the Company.

 



 





 

2.       Performance. The Associate agrees to devote his entire business efforts
to the performance of his duties hereunder, provided, however, that the
Associate may engage in personal investment activities not involving the Company
so long as they do not interfere with the performance of his duties hereunder.

 

3.       Term. Unless otherwise terminated in accordance with Sections 8, 9, 10
or 11, the initial Employment Term shall be one (1) year from the Effective
Date. This Agreement shall be automatically renewed for successive periods of
one (1) year commencing at the first anniversary of the Effective Date and on
each subsequent anniversary thereafter, unless notice of termination is given in
writing by either party to the other party at least thirty (30) days prior to
the expiration of the initial Employment Term or any renewal Employment Term.

 

4.                  Compensation.

 

(a)       Base Salary and Benefits. The basic annual salary of the Associate for
his employment services hereunder shall be $750,000 or such higher annual
salary, if any, as shall be approved by the Board of Directors of the Parent
Company from time to time (the “Base Salary”), which shall be payable in
accordance with the Company’s payroll policy. Nothing contained herein shall
affect or in any way limit the Associate’s rights as an Associate of the Company
to participate in any Company 401(k) profit sharing plan or medical and life
insurance programs offered by the Company to its employees, all of which shall
be available to the Associate to the same extent as if this Agreement had not
existed, and compensation received by the Associate hereunder shall be in
addition to the foregoing. In addition, nothing contained herein shall affect or
in any way limit the Associate’s eligibility to participate in any nonqualified
deferred compensation plan of the Company or the Parent.

 

(b)       Bonus. In addition to the Base Salary and fringe benefits described
above, the Associate shall be eligible to earn an annual cash bonus (the
“Bonus”) pursuant to any incentive bonus plan of the Company or the Parent
Company which may be in effect from time to time during the Employment Term or
otherwise as determined by the Compensation Committee of the Parent Company’s
Board of Directors (the “Compensation Committee”).

 



2



 

(c)       Long-Term Incentives. During the Employment Term, the Associate shall
be eligible to participate in the Parent Company’s Amended and Restated Stock
Option Plan (the “Option Plan”) and the Parent Company’s Amended and Restated
Stock Incentive Plan (the “Incentive Plan”) (and any successor incentive plans
thereto) to the extent that the Compensation Committee, in its sole discretion,
determines is appropriate.

 

5.       Expense Account and Vacations. Matters relating to expense accounts for
the Associate, vacations and the like shall be mutually agreed upon from time to
time. However, the Company agrees to reimburse the Associate for all expenses
reasonably incurred by him on behalf of the Company in accordance with the
prevailing practices and policies of the Company. In addition, the Associate
shall be entitled to that number of days of paid vacation and paid sick leave as
is consistent with the prevailing practices and policies of the Company for
other employees in the same or similar position as that held by the Associate
hereunder.

 

6.       Non-Competition, Non-Solicitation, Non-Disclosure, and Confidentiality
Provisions. As used in this Section 6 and Section 7 of this Agreement, the term
“Company” shall mean the Company and its subsidiaries and affiliates, including,
without limitation, Colonial and the Parent Company.

 

(a)       Non-Solicitation: Customers. During Associate’s employment and for two
(2) years immediately following the cessation of Associate’s employment with the
Company for any reason, Associate shall not, on his own behalf or on behalf of
any person, firm, partnership, association, corporation or business
organization, entity or enterprise (except the Company), solicit, call upon, or
attempt to solicit or call upon, any customer of the Company, or any
representative of any customer of the Company with a view to selling or
providing any product or service competitive with any product or service sold or
provided by the Company in the Company Business, as defined herein, during the
twelve (12) month period immediately preceding cessation of Associate’s
employment with the Company.

 

(b)       Non-Solicitation: Employees. During Associate’s employment and for two
(2) years immediately following the cessation of Associate’s employment with the
Company for any reason, Associate will not solicit or in any manner encourage
employees of the Company to leave the employ of the Company.

 

(c)       Non-Disclosure.

 

(i)       TRADE SECRETS. Associate acknowledges that the Company owns and uses
trade secrets as defined under applicable law. “Trade secret(s)” means
information, without regard to form, including, but not limited to, technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers which is
not commonly known by or available to the public and which information: (a)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use; and (b) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.
Associate further acknowledges that in the course of Associate’s employment with
the Company and in order to carry out Associate’s duties thereunder, Associate
has or will become privy to the Trade Secrets of the Company. Accordingly,
Associate shall not disclose, divulge, publish to others, or use for any
purpose, except as necessary to perform Associate’s duties while employed by the
Company, any Trade Secret of the Company without the prior written consent of
the Company, for so long as such information shall remain a Trade Secret under
applicable law.

 



3



 

(ii)       CONFIDENTIAL INFORMATION. Associate acknowledges that in order to
conduct its business, the Company owns and uses written and unwritten
confidential information. “Confidential Information” means data and information
relating to the business of the Company (which may not rise to the level of a
Trade Secret under applicable law) which has been or may be disclosed to
Associate or of which Associate became or may become aware as a consequence of
or through Associate’s relationship with the Company and which has value to the
Company and is not generally known to its competitors. Confidential Information
shall not include any data or information that has been voluntarily disclosed to
the public by the Company (except where such public disclosure has been made by
Associate without authorization) or that has been independently developed and
disclosed by others, or that otherwise enters the public domain through lawful
means. Associate further acknowledges that in the course of his employment with
the Company and in order to carry out his duties thereunder, Associate has or
will become privy to Confidential Information of the Company. Accordingly,
Associate agrees that while employed by the Company, and following the cessation
of Associate’s employment with the Company for any reason, Associate will not,
without the prior written consent of the Company, disclose, divulge, publish to
others or use for any purpose any Confidential Information of the Company except
to the extent necessary to perform his duties and responsibilities as an
Associate for the Company.

 

(iii)       NOTICE OF TRADE SECRETS AND CONFIDENTIAL INFORMATION. Associate
acknowledges that the Company hereby designates Trade Secrets and Confidential
Information to include, by way of illustration but not limitation, confidential
customer and prospective customer lists; information provided to the Company by
its customers or clients or prospective customers or clients; customer
preferences; client contacts; marketing plans, presentations and strategies;
products; processes; designs; formulas; methods; clinical data; licenses;
software; computer or electronic data disks or tapes; processes; research and
plans for research; computer programs; methods of operations and costs data;
contracts; personnel information; credit terms; financial information (including
without limitation information regarding fee and pricing structures, assets,
status of client accounts or credit); or any other information designated as a
trade secret, confidential or proprietary by the Company.

 



4



 

(iv)       TREATMENT OF TRADE SECRETS AND CONFIDENTIAL INFORMATION. Associate
understands and agrees to treat whatever information the Company wants to
protect from disclosure as genuinely “confidential”, i.e., restricting access by
pass code, stamping hardcopies of customer lists “confidential,” and restricting
access to the customer list to designated and appropriate personnel, and the
like. Associate further agrees, as an Associate, to use his best efforts and the
utmost diligence to guard and protect the Company’s Trade Secrets and
Confidential Information from disclosure to any competitor, customer or supplier
of the Company or any other person, firm, corporation or other entity, unless
such disclosure has been specifically authorized by the Company in writing.

 

(d)       Non-Competition. Associate acknowledges that the Company is engaged in
the Company Business as defined herein. Associate further acknowledges that the
Company Business is primarily concentrated in and focused in Alabama, Arkansas,
Georgia, Kentucky, Mississippi, Missouri, Oklahoma, Tennessee and Texas
(hereinafter the “Territory”), and that Associate’s duties and responsibilities
are not limited to any particular area within that region but will be within and
throughout the entire Territory, and rendered in connection with Company
Business. Associate further agrees and acknowledges that because of his
association with the Company and his access to Trade Secrets and confidential,
proprietary information of the Company which relate to the Company Business as
herein defined, Associate’s competition with the Company as or with a direct
competitor in the same line of business as the Company would damage and impair
the business of the Company. Therefore, during the term of his employment and
for a period of two (2) years from the cessation of Associate’s employment with
the Company for any reason, Associate shall not, for himself or on behalf of any
other person, firm, partnership, association, corporation, business
organization, entity or enterprise, perform duties which are substantially
similar to the duties performed by Associate on behalf of Company within (i) the
Territory, (ii) any county contiguous to or in which the Company maintained a
physical presence during the twelve (12) months prior to the cessation of
Associate’s employment with the Company, or (iii) within any county contiguous
to or in which the Company had substantial plans to enter at the time of the
cessation of Associate’s employment with the Company, and of which Associate had
knowledge, for any business engaged in the Company Business as defined herein.

 

(e)       Ownership of Work Product. For purposes of this Agreement, “Work
Product” shall mean the data, materials, documentation, computer programs,
inventions (whether or not patentable), and all works of authorship, including
all worldwide rights therein under patent, copyright, trade secret, confidential
information, and other property rights, created or developed in whole or in part
by Associate, relating to the Company Business whether prior to the date of this
Agreement or in the future, either (i) while employed by the Company and that
have been or will be paid for by the Company, or (ii) while employed by the
Company (whether developed during working hours or not) and not otherwise the
subject of a written agreement between the Company and Associate. All Work
Product shall be considered work made for hire by Associate and owned by the
Company. If any of the Work Product may not, by operation of law, be considered
work made for hire by Associate for the Company, or if ownership of all rights,
title, and interest of the intellectual property rights therein shall not
otherwise vest exclusively in the Company, Associate hereby assigns to the
Company, and upon the future creation thereof automatically assigns to the
Company without further consideration, the ownership of all Work Product. The
Company shall have the right to obtain and hold in its own name patents,
copyrights, registrations and any other protection available in the Work
Product. Associate agrees to perform, during and after his employment, such
further acts as may be necessary or desirable to transfer, perfect, and defend
the Company’s ownership of the Work Product as reasonably requested by the
Company.

 



5



 

(f)       Return of Company Property. All Company property, including, but not
limited to, equipment, devices, records, correspondence, documents, files,
reports, studies, manuals, compilations, drawings, blueprints, sketches, videos,
memoranda, computer software and programs, data or any other information,
including Trade Secrets and Confidential Information as set forth herein
(whether originals, copies or extracts, stored in any medium), whether prepared
or developed by Associate or otherwise coming into Associate’s possession,
whether maintained by Associate in the facilities of the Company, at Associate’s
home, or at any other location, is, and shall remain, the exclusive property of
the Company and shall be promptly delivered to the Company, with no copies or
reproductions retained by Associate, in the event of Associate’s termination for
any reason, or at any other time or times the Company may request. Upon
termination of employment for any reason, Associate agrees to sign and deliver
the “Termination Certification” attached hereto as Appendix A.

 

(g)       Reasonable Restrictions. Associate acknowledges and agrees that the
restrictions contained in this Agreement are reasonable and necessary in order
to protect the valuable proprietary assets, goodwill and business of the Company
and that the restrictions will not prevent or unreasonably restrict his ability
to earn a livelihood. Associate also acknowledges and agrees that if his
employment with the Company ends for any reason, Associate will be able to earn
a livelihood without violating the restrictions contained in this Agreement and
that Associate’s ability to earn a livelihood without violating said
restrictions is an important reason in Associate choosing to sign this
Agreement. Further, the existence of any claim or cause of action of the
Associate against the Company, whether or not predicated on the terms of this
Agreement, shall not constitute a defense to the enforcement of the Associate’s
obligations under this Agreement.

 

(h)       Separate Covenants. The provisions of this Section 6 shall be deemed
to consist of a series of separate covenants. Should a determination be made by
a court of competent jurisdiction that the character, duration, or geographical
scope of any provision or provisions of this Agreement is or are unreasonable in
light of the circumstances as they then exist, then it is the intention and the
agreement of the Company and Associate that this Agreement shall be construed by
the court in such a manner as to impose only those restrictions on the conduct
of Associate that are reasonable in light of the circumstances as they then
exist and as are appropriate to assure the Company of the intended benefit of
this Agreement, and such restrictions shall be interpreted, modified, and/or
rewritten to include as much of the duration, scope, geographic area, or
otherwise as will render such restrictions valid and enforceable under Arkansas
law. Further, any period of restriction in this Section 6 shall be tolled during
(and shall be deemed automatically extended by) any period in which the
Associate is in violation of this Section 6.

 



6



 

(i)       Cooperation. Following the effective date of Associate’s termination,
upon reasonable request by the Company, the Associate shall cooperate with the
Company with respect to any litigation or other dispute relating to any matter
in which the Associate was involved or had knowledge during his employment with
the Company. The Company shall reimburse the Associate for all reasonable
out-of-pocket costs, such as travel, hotel and meal expenses, incurred by the
Associate in providing any cooperation pursuant to this Section 6(i). The
Company shall make its attorney available to advise the Associate or if, in the
reasonable opinion of the Company’s attorney a conflict arises which would
prevent the Company’s attorney from advising the Associate, the Company shall
reimburse the Associate for reasonable legal fees incurred in providing any
cooperation pursuant to this Section 6(i).

 

(j)       Non-Disparagement. The Company and Associate each acknowledge that any
disparaging comments by either party against the other are likely to
substantially depreciate the business reputation of the other party. The Company
and Associate further agree that neither party will directly or indirectly
defame, disparage, or publicly criticize the services, business, integrity,
veracity or reputation of the other party, including but not limited to, the
Company or its officers, directors, shareholders or employees in any forum or
through any medium of communication. Nothing in this Agreement will preclude
Associate or the Company from supplying truthful information to any governmental
authority or in response to any lawful subpoena or other legal process.

 

7.       Remedies. The Associate expressly agrees that the remedy at law for any
breach of the provisions of Section 6 will be inadequate and that upon any such
breach or threatened breach, the Company shall be entitled, as a matter of
right, to injunctive relief in any court of competent jurisdiction, in equity or
otherwise, to enforce the specific performance of the Associate’s obligations
under these provisions without the necessity of proving the actual damage to the
Company or the inadequacy of a legal remedy. All of the Company’s remedies for
breach of this Agreement shall be cumulative and the pursuit of one remedy shall
not be deemed to exclude any other remedies.

 

8.       Termination Without Compensation.

 

(a)       Unless terminated earlier in accordance with this Section 8, Section
9, Section 10, Section 11, or Section 12, the Employment Term will terminate as
of the end of the then current term of this Agreement upon written notice of
termination given by either party hereto at least thirty (30) days prior to the
expiration of the then current Employment Term.

 



7



 

(b)       The Employment Term may also be terminated by the Company for cause
(“Cause”) with written notice to the Associate upon the occurrence of any of the
following:

 

(i)       the commission by the Associate of any deliberate and premeditated act
involving moral turpitude detrimental to the economic interests of the Company;

 

(ii)       the conviction of the Associate of a felony;

 

(iii)       the willful failure or refusal of the Associate to perform his
duties hereunder (which failure or refusal persists after written notice from
the Company to the Associate complaining of such failure or refusal) or the
Associate’s gross negligence of a material nature in connection with the
performance of such duties; or

 

(iv)       the breach by the Associate of any provision of this Agreement which
is not cured within thirty (30) days subsequent to written notice from the
Company to the Associate of the breach.

 

(c)       Upon termination of the Employment Term under subsections (a) or (b)
above, the parties hereto will be relieved of any further obligations hereunder
except for any obligations set forth in Section 6.

 

9.       Termination Without Cause. The Company shall have the right to
terminate the Employment Term without Cause at any time. If the termination is
effected by the Company other than as described in Sections 8, 10, 11 and 12,
then, under such circumstances and subject to the Associate’s continued
compliance with the terms of this Agreement, (i) the Associate shall be paid
within sixty (60) days after termination a lump sum amount equal to twenty-four
(24) months of the Associate’s Base Salary then in effect hereunder, plus the
pro rata portion of the Bonus earned, if any, through the date of termination,
(ii) all outstanding and unvested stock options previously granted to the
Associate by the Parent Company shall immediately vest in full without regard to
the achievement of any applicable performance conditions, unless otherwise
prohibited by the Option Plan (or successor plan) or the stock option agreements
between the Parent Company and the Associate with respect to such stock options,
and (iii) all outstanding and unvested shares of restricted stock (if any)
previously granted to the Associate by the Parent Company shall immediately vest
in full without regard to the achievement of any applicable performance
conditions, unless otherwise prohibited by the Incentive Plan (or successor
plan) or the restricted stock agreements between the Parent Company and the
Associate with respect to such restricted stock awards.

 

Notwithstanding the foregoing, the Associate shall not be entitled to receive
any of the payments or benefits described in this Section 9 unless the Associate
has executed a release of claims in favor of the Company, its affiliates and
their respective officers and directors in a form provided by the Company (the
“Release”) and the period during which such Release may be revoked has expired,
without the Associate having revoked the Release, on or before the 60th day
following the termination date. None of the payments or benefits described in
this Section 9 shall be paid until the Release has been signed and become
effective, and any payments, which would otherwise be payable during such
sixty-day period prior to the date the Release becomes effective, shall be
accumulated and paid to the Associate on the first payroll date following the
date the Release becomes effective, without interest; provided, however, that if
such sixty-day period begins in one calendar year and ends in a second calendar
year, such payments shall be accumulated, without interest, and paid to the
Associate on the first payroll date during the second calendar year following
the date the Release becomes effective, as described above.

 



8



 

10.       Death of the Associate. If the Associate dies during the Employment
Term, the Employment Term shall terminate, and within sixty (60) days after
death, or as soon thereafter as administratively practicable, the Company will
pay to the Associate’s estate (i) the Associate’s Base Salary then in effect
through the end of the calendar month in which such death occurs, and (ii) the
pro rata portion of the Bonus earned, if any, through the date of death. In
addition, all outstanding and unvested stock options previously granted to the
Associate by the Parent Company shall immediately vest in full, without regard
to the achievement of any applicable performance conditions, unless otherwise
prohibited by the Option Plan (or successor plan) or the stock option agreements
between the Parent Company and the Associate with respect to such stock options,
and all outstanding and unvested shares of restricted stock (if any) previously
granted to the Associate by the Parent Company shall immediately vest in full,
without regard to the achievement of any applicable performance conditions,
unless otherwise prohibited by the Incentive Plan (or successor plan) or the
restricted stock agreements between the Parent Company and the Associate with
respect to such restricted stock awards.

 

11.       Termination Following Disability. If the Associate becomes disabled
during the Employment Term, the Company may terminate the Employment Term, in
which event the Company will pay to the Associate within sixty (60) days after
termination a lump sum amount equal to twenty-four (24) months of the
Associate’s Base Salary then in effect hereunder; provided, however, any amounts
payable to the Associate under the Company’s disability insurance policy shall
be deducted from the amounts payable to the Associate hereunder. For the
purposes of this Agreement, the Associate shall be deemed to be “disabled” when,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a period of not
less than twelve (12) consecutive months, he has received replacement income for
a period of at least three (3) months under the Company’s disability insurance
policy, or if the Company does not have a disability insurance policy for the
Associate, the Associate shall be deemed disabled if he is unable to perform his
services or discharge his duties as an Associate of the Company by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a period of not less than twelve
(12) consecutive months. Any disability, as defined herein, shall not constitute
“Cause” for purposes of Section 8(b) hereof. In addition, all outstanding and
unvested stock options previously granted to the Associate by the Parent Company
shall immediately vest in full, without regard to the achievement of any
applicable performance conditions, unless otherwise prohibited by the Option
Plan (or successor plan) or the stock option agreements between the Parent
Company and the Associate with respect to such stock options, and all
outstanding and unvested shares of restricted stock (if any) previously granted
to the Associate by the Parent Company shall immediately vest in full, without
regard to the achievement of any applicable performance conditions, unless
otherwise prohibited by the Incentive Plan (or successor plan) or the restricted
stock agreements between the Parent Company and the Associate with respect to
such restricted stock awards.

 



9



 

12.       Change in Control of the Parent Company

 

(a)       Notwithstanding any other provision contained herein, if the
Associate’s employment is terminated by the Associate for Good Reason (as
defined in Section 12(c) herein) or by the Company or the Parent Company (or the
surviving or acquiring entity, as the case may be), other than for Cause
(including, without limitation, written notice by the Company of its intent to
terminate the Agreement upon expiration of the Employment Term pursuant to
Section 3 hereof), in each case within six (6) months prior to or twenty-four
(24) months following a Change in Control (as defined in Section 12(b) herein)
of the Parent Company, then (i) the Company shall pay to the Associate a lump
sum cash payment equal to twenty-four (24) months of the Associate’s Base Salary
in effect immediately prior to the Double-Trigger Event Date (as defined below
in this Section 12(a)), plus the pro rata portion of the Bonus earned, if any,
through the date of Double-Trigger Event Date; (ii) all outstanding and unvested
stock options previously granted to the Associate by the Parent Company shall
immediately vest in full, without regard to the achievement of any applicable
performance conditions, unless otherwise prohibited by the Option Plan (or
successor plan) or the stock option agreements between the Parent Company and
the Associate with respect to such stock options; and (iii) all outstanding and
unvested shares of restricted stock (if any) previously granted to the Associate
by the Parent Company shall immediately vest in full, without regard to the
achievement of any applicable performance conditions, unless otherwise
prohibited by the Incentive Plan (or successor plan) or the restricted stock
agreements between the Parent Company and the Associate with respect to such
restricted stock awards (collectively, (i), (ii) and (iii) are referred to as
the “Change in Control Payments”).

 

If the termination of the Associate’s employment, as contemplated by this
Section 12, occurs prior to the Change in Control, then the Associate shall be
treated for purposes of this Section 12 as being employed on the date the Change
in Control becomes effective and the Associate’s Base Salary in effect
immediately prior to such termination shall be deemed in effect, for purposes of
this Section 12, immediately prior to the Change in Control. For purposes of
this Section 12, the later of (i) the effective date of the Change in Control
and (ii) the date Associate’s employment is terminated as contemplated in this
Section 12(a) shall be referred to as the “Double-Trigger Event Date”.

 

Notwithstanding the foregoing, the Associate shall not be entitled to receive
any Change in Control Payments described in this Section 12 unless the Associate
has executed a release of claims in favor of the Company, its affiliates and
their respective officers and directors in a form provided by the Company (the
“Release”) and the period during which such Release may be revoked has expired,
without the Associate having revoked the Release, on or before the 60th day
following the Double-Trigger Event Date. None of the Change in Control Payments
shall be paid until the Release has been signed and become effective, and any
such payments, which would otherwise be payable during such sixty-day period
prior to the date the Release becomes effective, shall be accumulated and paid
to the Associate on the first payroll date following the date the Release
becomes effective, without interest; provided, however, that if such sixty-day
period begins in one calendar year and ends in a second calendar year, the
Change in Control Payments shall be accumulated, without interest, and paid to
the Associate on the first payroll date during the second calendar year
following the date the Release becomes effective, as described above.

 



10



 

(b)       For purposes of this Section 12, “Change in Control” of the Parent
Company shall mean:

 

(i)       Change in Ownership. The acquisition by an individual, entity or group
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”)) (a “Person”) of ownership of stock of the Parent Company
that, together with stock held by such Person, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Parent Company. However, if any Person is considered to own more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of the Parent Company, the acquisition of additional stock by the same
Person is not considered to cause a change in ownership of the Parent Company
(or to cause a change in the effective control of the Parent Company). An
increase in the percentage of stock owned by any one Person as a result of a
transaction in which the Parent Company acquires its stock in exchange for
property will be treated as an acquisition of stock for purposes of this
paragraph. This paragraph applies only when there is a transfer of stock of the
Parent Company (or issuance of stock of the Parent Company) and stock in the
Parent Company remains outstanding after the transaction; or

 

(ii)       Change in Effective Control. (A) The acquisition by any Person,
during the 12-month period ending on the date of the most recent acquisition by
such Person, of ownership of stock of the Parent Company possessing thirty-five
percent (35%) or more of the total voting power of the stock of the Parent
Company; or (B) the replacement of a majority of members of the Parent Company’s
Board of Directors during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Parent Company’s
Board of Directors prior to the date of the appointment or election.

 

A change in effective control also may occur in any transaction in which either
of the two corporations involved in the transaction has a “Change in Ownership”
under paragraph (i) or “Change in Ownership of a Substantial Portion of the
Company’s Assets” under paragraph (iii). If any one Person is considered to
effectively control the Parent Company, the acquisition of additional control of
the Parent Company by the same Person is not considered to cause a change in the
effective control of the Parent Company (or to cause a “Change in Ownership” of
the Parent Company within the meaning of paragraph (i) above); or

 



11



 

(iii)       Change in Ownership of a Substantial Portion of Assets. The
acquisition by any Person, during the 12-month period ending on the date of the
most recent acquisition by such Person, of assets from the Parent Company that
have a total gross fair market value equal to or more than forty percent (40%)
of the total gross fair market value of all of the assets of the Parent Company
immediately prior to such acquisition(s). For this purpose, gross fair market
value means the value of the assets of the Parent Company, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets. No Change in Control shall be deemed to have
occurred in the event of a transfer to a related person or as described in Code
Section 409A.

 

The definition of Change in Control in this Subsection 12(b), and all other
terms and provisions of this Agreement, shall be interpreted at all times in
such a manner as to comply with Code Section 409A, meaning that no additional
income tax is imposed on the Associate pursuant to Code Section 409A(1)(a).

 

(c)       For purposes of this Section 12, “Good Reason” shall mean the
Associate’s resignation from the Company within thirty (30) days following the
occurrence of any of the following events with respect to the Associate:

 

(i)       Without the Associate’s express written consent, the significant
reduction of the Associate’s duties, authority, responsibilities, or reporting
relationships relative to the Associate’s duties, authority, responsibilities,
or reporting relationships as in effect immediately prior to such reduction, or
the assignment to the Associate of such reduced duties, authority,
responsibilities, or reporting relationships, which reduction or assigned
reduction remains in effect five (5) business days after written notice by the
Associate to the Chief Executive Officer or the Chief Financial Officer of the
Parent Company (or the surviving or acquiring entity, as the case may be) of
such conditions; provided, however, that the mere occurrence of a Change in
Control shall not, in and of itself, constitute a material adverse change in the
Associate’s duties, authority, responsibilities or reporting relationships.

 

(ii)       A material reduction by the Company or the Parent Company (or the
surviving or acquiring entity, as the case may be) in the Base Salary, bonus
structure or benefits of the Associate as in effect immediately prior to such
reduction, with the result that the Associate’s overall benefits package is
significantly reduced; or

 

(iii)       The relocation of the Associate’s principal work location to a
facility or a location more than fifty (50) miles from the Associate’s then
present principal work location, without the Associate’s express written
consent.

 



12



 

(d)       The Change in Control Payments shall be in addition to any other
rights and benefits for which the Associate is eligible, either by way of
contract or with respect to rights and benefits generally available to other
executive officers or Associates of the Company, except that the Associate shall
not be entitled to any payments or benefits under Section 9 hereof.

 

13.       Definition of Termination of Employment. “Termination of Employment”
as used in this Agreement shall have the same meaning as set out in, and shall
occur on the date determined in accordance with, Section 1.409A-1(h) of the
regulations promulgated under Code Section 409A.

 

14.       Specified Employee Delay. If the Associate is a “specified employee”
within the meaning of Code Section 409A, any benefits or payments (including
installments and insurance premiums and contributions) which (a) constitute a
“deferral of compensation” under Code Section 409A, (b) become payable as a
result of the Associate’s termination of employment for reasons other than
death, and (c) become due under this Agreement during the first six (6) months
(or such longer period as required by Code Section 409A) after termination of
employment shall be delayed and all such delayed payments (or delayed
installments, premiums or contributions) shall be paid to the Associate in full
in the seventh (7th) month after the date of termination and all subsequent
payments (or installments) shall be paid in accordance with their original
payment schedule. To the extent that any insurance premiums or other benefit
contributions constituting a “deferral of compensation” become subject to the
above delay, the Associate shall be responsible for paying such amounts directly
to the insurer or other third party and shall receive reimbursement from Company
for such amounts in the seventh (7th) month as described above. This paragraph
shall not apply to payments made as a result of a termination of employment that
is the result of the Associate’s death.

 

15.       Notices. All notices, demands and requests which may be given or which
are required to be given by either party to the other, and any exercise of a
right of termination provided by this Agreement, shall be in writing and shall
be deemed effective when either: (a) personally delivered to the intended
recipient; (b) sent by certified or registered mail, return receipt requested,
addressed to the intended recipient at the address specified below;
(c) delivered in person to the address set forth below for the party to which
the notice was given; (d) deposited into the custody of a nationally recognized
overnight delivery service such as FedEx Corporation or United Parcel Service,
Inc., addressed to such party at the address specified below; or (e) sent by
facsimile, telegram or telex, provided that receipt for such facsimile, telegram
or telex is verified by the sender and followed by a notice sent in accordance
with one of the other provisions set forth above. Notices shall be effective on
the date of delivery, or receipt of, if delivery is not accepted, on the earlier
of the date that delivery is refused or three (3) days after the date the notice
is mailed. For purposes of this paragraph, the addresses of the parties for all
notices are as follows (unless subsequently changed by similar notice in writing
given by the particular person whose address is to be changed):

 

If to the Associate, to Jeffrey A. Williams, at the last known address in the
Company’s personnel records;

 



13



 

If to the Company, to America’s Car-Mart, Inc., Attention: Secretary, 802 S. E.
Plaza Avenue, Suite 200, Bentonville, Arkansas 72712, Fax #479-273-7556;

 

With a copy to W. Brett Papasan, Chief Legal Officer, 802 S. E. Plaza Avenue,
Suite 200, Bentonville, Arkansas 72712, Fax #479-271-0796.

 

Any party hereto may designate a different address by written notice given to
the other parties.

 

16.       Governing Law. This agreement shall be construed in accordance with
and governed by the laws of the State of Arkansas, without reference to
principles of conflict of laws.

 

17.       Choice of Venue. Any dispute, controversy, or claim arising out of or
in respect of this Agreement (or its validity, interpretation, or enforcement,
or alleging breach thereof) or Associate’s employment with the Company shall be
submitted to, adjudicated by, and subject to the exclusive jurisdiction of the
state courts in Benton County, Arkansas, or the federal courts in the Western
District of Arkansas, and both the Company and Associate hereby consent to such
venues as the exclusive forums for resolution of the aforementioned disputes,
submit to the personal jurisdiction of said courts to hear such disputes, and
waive all objections to such courts hearing and adjudicating such disputes.

 

18.       Compliance with Section 409A. The payments due under this Agreement
are intended to comply with Section 409A of the Code (“Code Section 409A”) or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments of
“nonqualified deferred compensation” provided under this Agreement may only be
made upon an event and in a manner that complies with Code Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Code Section 409A either as separation pay due to an involuntary separation
from service or as a short-term deferral shall be excluded from Code Section
409A to the maximum extent possible. To the extent Code Section 409A applies,
each installment payment provided under this Agreement shall be treated as a
separate payment. Any payments of “nonqualified deferred compensation” to be
made under this Agreement by reason of a termination of employment shall only be
made if such termination of employment constitutes a “separation from service”
under Code Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Code Section 409A and in no event shall the Company be liable for
all or any portion of any taxes, penalties, interest or other expenses that may
be incurred by the Associate on account of non-compliance with Code Section
409A. To the extent required by Code Section 409A, each reimbursement or in-kind
benefit provided under this Agreement shall be provided in accordance with the
following: (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (ii) any reimbursement of an eligible expense shall be paid to the
Associate on or before the last day of the calendar year following the calendar
year in which the expense was incurred; and (iii) any right to reimbursements or
in-kind benefits under this Agreement shall not be subject to liquidation or
exchange for another benefit.

 



14



 

19.       Section 280G.

 

(a)       In the event that the total amount of payments to be received by the
Associate, pursuant to this Agreement or otherwise, that are contingent upon a
change in ownership or control (within the meaning of Section 280G of the Code)
would, but for this Section 19(a), be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the amount of payments to be
received by the Associate pursuant to this Agreement or otherwise shall be
reduced to the maximum amount that will cause the total amounts of the payments
not to be subject to the Excise Tax, but only if the amount of such payments,
after such reduction and after payment of all applicable taxes on the reduced
amount, is equal to or greater than the amount of such payments the Associate
would otherwise be entitled to retain without such reduction after the payment
of all applicable taxes, including the Excise Tax.

 

(b)       The accounting firm engaged by the Company for general audit purposes
(the “Audit Firm”) shall perform any calculations necessary in connection with
this Section 19; provided that, if for any reason the Audit Firm is unable to,
or declines to, perform such calculations, the Company shall engage such other
accounting firm as the Audit Firm shall recommend in writing to the Company to
perform such calculations (the Audit Firm or such other accounting firm, as
applicable, being hereinafter referred to as the “Accounting Firm”).  The
Company shall bear all expenses with respect to the determinations by such
Accounting Firm required to be made hereunder. The Accounting Firm engaged to
make the determinations under this Section 19 shall provide its calculations,
together with detailed supporting documentation, to the Associate and the
Company within fifteen (15) calendar days after the date on which the
Associate’s right to a payment contingent on a Change in Control is triggered
(if requested at that time by Associate or the Company) or such other time as
requested by the Associate or the Company.  If the Accounting Firm determines
that no Excise Tax is payable with respect to such payments, it shall furnish
the Associate and the Company with an opinion reasonably acceptable to Associate
that no Excise Tax will be imposed with respect to such payments.  Any good
faith determinations of the Accounting Firm made hereunder shall be final,
binding, and conclusive upon Associate and the Company. If a reduction in
payments or benefits constituting “parachute payments” is required by Section
19(a), the reduction shall occur in the following order unless the Associate
elects in writing a different order (provided, however, that such election shall
be subject to the Company’s approval if made on or after the date on which the
event that triggers the payment occurs and to the extent that such election does
not violate Code Section 409A): reduction of cash payments (in reverse order of
the date on which such cash payments would otherwise be made with the cash
payments that would otherwise be made last being reduced first); cancellation of
accelerated vesting of stock awards; reduction of employee benefits.  In the
event that accelerated vesting of stock awards is to be reduced, such
accelerated vesting shall be cancelled in the reverse order of the grant date of
the Associate’s stock awards unless the Associate elects in writing a different
order for cancellation.

 

20.       Assignability. The Associate may not assign his interest in or
delegate his duties under this Agreement. The rights and obligations of the
Company hereunder may be assigned only by operation of law in connection with a
merger in which the Company is not the surviving corporation or in connection
with the sale of substantially all of the assets of the Company; and in the
latter event, such assignment shall not relieve the Company of its obligations
hereunder.

 



15



 

21.       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns.

 

22.       Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

 

23.       Entire Agreement; Modification. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
may not be modified or amended in any way except in writing by the parties
hereto. This Agreement supersedes and replaces any and all prior employment
agreements between the Company and the Associate (including that certain
Employment Agreement entered into by and between the Company and Associate dated
as of May 1, 2015), all of which are hereby terminated and declared null and
void; provided, however, this Agreement shall not affect, in any manner,
previously awarded restricted stock or stock options, which awards shall remain
in full force and effect in accordance with the terms of such previous awards.

 

24.       Duration. Notwithstanding the termination of the Employment Term and
of the Associate’s employment by the Company, this Agreement shall continue to
bind the parties for so long as any obligations remain under this Agreement,
and, in particular, the Associate shall continue to be bound by the terms of
Section 6.

 

25.       Waiver. No waiver by the Company of any breach by the Associate of
this Agreement shall be construed to be a waiver as to succeeding breaches.

 

26.       Enforceability. The covenants and provisions contained herein are
severable and are to be interpreted as such to the extent permitted by
applicable law. The parties understand, acknowledge and agree that should any
provision of this Agreement be declared or determined by any court of competent
jurisdiction to be unenforceable or invalid for any reason, the validity of the
remaining parts, terms or provisions of this Agreement shall not be affected
thereby, and that the Agreement will be amended to delete or modify, as
necessary, any invalid or unenforceable parts, terms or provisions to the extent
necessary to allow for enforcement.

 

27.       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same agreement.

 

 

[SIGNATURE PAGE FOLLOWS.]

 

 

 



16



 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the Effective Date.

 

    COMPANY:           AMERICA’S CAR MART, INC.,     an Arkansas corporation    
      By:   /s/ Vickie D. Judy             Name:  Vickie D. Judy            
Title: CFO / Secretary                 ASSOCIATE:           /s/ Jeffrey A.
Williams     Jeffrey A. Williams

 

 





 

 

 

 

 

 

 

 

 

(Signature Page to Employment Agreement of Jeffrey A. Williams)

 

 

 

 



17



 

APPENDIX A

 

 

TERMINATION CERTIFICATION

 

The undersigned Associate certifies that he does not possess and has not failed
to return any property belonging to AMERICA’S CAR MART, INC., its parent,
subsidiaries, affiliates, successors or assigns (together, the “Company”) or its
customers, including, but not limited to, equipment, devices, records,
correspondence, documents, files, reports, studies, manuals, compilations,
drawings, blueprints, sketches, videos, memoranda, computer software and
programs, data or any other information, including Trade Secrets and
Confidential Information as set forth herein (whether originals, copies or
extracts, stored in any medium), whether prepared or developed by Associate or
otherwise coming into Associate’s possession, whether maintained by Associate in
the facilities of the Company, at Associate’s home, or at any other location.

 

Associate further certifies that he will comply with all the covenants and
restrictions contained in Section 6 of his Employment Agreement with the Company
dated ___________, 20__.

 

 



Date:               Associate

 



 

 

 

 

 

 

 

 

A-1





 

